On Appellant’s Motion for Rehearing.
Appellant’s able and earnest motion for rehearing, supplemented by a second argument in support thereof, citing the Supreme Court’s opinion in Texas Employers’ Insurance Association v. G. A. Roberts. 139 S.W.2d 80, has been carefully considered.
The cited opinion in the Roberts case, in this court’s opinion, supports its holding upon original hearing in this cause; indeed, the Supreme Court did not grant the writ-o f-error in the first instance, nor in the second reverse the Roberts case, upon the issue therein raised as to whether he had shown good cause for not sooner filing his claim — on the contrary, it held that Roberts had — under both pleadings and proof — sufficiently sustained his position that he did have such good cause; it is this court’s conclusion that the facts in the present case make out a stronger basis for holding this appellee to have sufficiently raised the issue of his having had a good excuse for not sooner filing his claim than did those in the Roberts case.
Wherefore, a further discussion being deemed unnecessary, the motion for rehearing will be refused.
Motion refused.